DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on June 23, 2022 has been carefully considered.  Claims 1-6 are under consideration.
Claim Interpretation
The instant “hydrogen generation device” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites, “the hydrogen generation unit is made of any one of pure iron, carbon steel, an alloy, or a pure metal containing one of Ni, Zn, Al, Cu, Mg, Ti, Mn, or Ag.”  The term “an alloy” covers any alloy formed from any metal.  However, Applicant’s disclosure appears to limit the alloy to containing Ni, Zn, Al, Cu, Mg, Ti, Mn, or Ag (see specification at [0012]).  The Examiner therefore suggests amending the limitation to read as, for example, --the hydrogen generation unit is made of any one of pure Fe, Ni, Zn, Al, Cu, Mg, Ti, Mn, or Ag; carbon steel[[,]]; and an alloy
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergienko (WO 2013/150527).
	Regarding claims 1 and 2, Sergienko discloses a hydrogen generation device (see FIG. 1-2) comprising:
	a water flow path unit through which a solution (i.e., water from source 110, such as fresh water, saline water, or sea water; see page 4, last paragraph) is able to flow in from outside and exit; the water flow path unit including an input portion (i.e., an inlet at the top of reactor 140-1 or 140-2, connected to a pipe equipped with valve 180-3 or 180-4) and an output portion (i.e., an outlet at the bottom of reactor 140-1 or 140-2, connected to a pipe equipped with valve 180-7 or 180-8) located on a continuous axis (i.e., aligned with a central vertical axis) such that the solution is able to flow linearly between the input and output portions;
	a hydrogen generation unit made of a metal, the metal being the hydrogen generation unit itself (i.e., a metal such as aluminum or different alloys thereof loaded into the reactor, see page 4, second paragraph; e.g., scrap aluminum, see page 5, first paragraph), the hydrogen generation unit generating hydrogen by a reaction with the flowing-in solution (i.e., the water reacts with the metal to produce hydrogen; see page 4, second paragraph); and
	a hydrogen collection unit for collecting the generated hydrogen (i.e., a hydrogen storage 170 fluidly connected to the reactors 140-1 and 140-2; see page 5, first paragraph).
	The hydrogen generation unit (i.e., the metal in reactor 140-1 or 140-2) is disposed in the path of the solution, so that friction with a flowing-in solution falling from a high place to a low place (i.e., from the inlet at the top of the reactor to the outlet at the bottom of the reactor) would be able to peel off a surface film of the metal (i.e., an oxide layer which has formed on the surface of the aluminum) to expose an active surface of the metal. The degree of friction generated will depend on the selected flow rate of the solution during an intended operation of the device.  Note that a recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claims 3 and 6, the recitation of a pH in the range of 7 to 14 for the solution does not impart further patentable weight to the claims because the solution is not considered an element of the apparatus.  In any event, Sergienko discloses that the solution (i.e., water source 110) may comprise fresh water, saline water, or sea water (see page 4, last paragraph), which are all known to exhibit pH within the claimed range.
	Regarding claims 4 and 5, Sergienko discloses that the metal that forms the hydrogen generation unit may comprise aluminum or an alloy thereof (see pages 4, second paragraph).  Aluminum will inherently form a surface film (i.e., an oxide layer) due to an electrochemical reaction in the solution (i.e., via the reaction of the aluminum with water). 
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slocum (US 2016/0355918).
Regarding claim 1, Slocum discloses a hydrogen generation device (i.e., a hydrogen generation system 100, 100’; see FIG. 9A, 9B; paragraphs [0085]-[0087]) comprising:
a water flow path unit through which a solution can flow in from outside and exit, the water flow path unit including an input portion (i.e., inlet 103, 103’) and an output portion (i.e., outlet 105, 105a) that are located on a continuous axis (i.e., aligned with a central horizontal axis) such that the solution is able to flow linearly between the input and output portions;
a hydrogen generation unit made of a metal, the metal being the hydrogen generation unit itself (i.e., a coiled strip of treated aluminum 104a; or treated aluminum wire 104b from a spool of treated aluminum wire 105b), the hydrogen generation unit generating hydrogen by a reaction with the solution (see paragraph [0002]); and
a hydrogen collection unit for collecting the generated hydrogen (i.e., a lighter-than-air structure (not shown), connected to an outlet of a condenser 106, see paragraph [0086]; e.g., similar to the inflatable structure 93 in FIG. 8C).
The hydrogen generation unit 104a, 104b is disposed in the flow path of the solution, so that friction with a flowing-in solution would be able to peel off a surface film of the metal (i.e., an oxide coating formed on the aluminum, see paragraph [0002]) to expose an active surface of the metal.  The degree of friction generated will depend on the selected flow rate of the solution during an intended operation of the device.  Note that a recitation of the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 3, the recitation of a pH in the range of 7 to 14 for the solution does not impart further patentable weight to the claim because the solution is not considered an element of the apparatus.  In any event, Slocum discloses that a suitable solution may comprise tap water (see paragraph [0073]), which would exhibit a pH within the claimed range.
	Regarding claims 4 and 5, Slocum discloses that the metal of the hydrogen generation unit is an alloy (i.e., aluminum alloy, see paragraph [0050]).  Aluminum will inherently form a surface film due to an electrochemical reaction in the solution (i.e., a protective oxide coating forms on the aluminum upon reaction with water; see paragraph [0002]). 
Response to Arguments
Applicant's arguments filed on June 23, 2022 have been carefully considered.  
Amended claim 1 recites the new limitation, “the water flow path unit including an input portion and an output portion that are located on a continuous axis such that the solution linearly flows between the input and output portions.”  In view of this amendment and Applicant’s arguments, the rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 9,617,622); the rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Fertman (US 8,974,927); and the rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Fullerton (US 8,529,867) have been withdrawn.
However, upon further search and consideration, new grounds of rejection are made in view of the newly discovered prior art to Sergienko (WO 2013/150527) and Slocum (US 2016/0355918), as detailed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774